Citation Nr: 1027442	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  05-09 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel

INTRODUCTION

The Veteran had active service in the Army Reserves from July 
1990 to May 1991, with service in Saudi Arabia in support of 
Operations Desert Shield/Desert Storm from January 1991 to April 
1991.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of March 2004 by the Department of 
Veterans Affairs (VA) New Orleans, Louisiana, Regional Office 
(RO).

The Veteran requested a hearing before a decision review officer 
(DRO) in connection with the current claim.  The hearing was 
scheduled and subsequently held in August 2005.  The Veteran 
testified at the hearing and the transcript is of record.  

The Veteran's claim was previously before the Board in July 2007.  
At that time, the Board reopened the Veteran's claim of 
entitlement to service connection for PTSD and remanded it for 
additional evidentiary development, to include obtaining VA 
treatment records and Social Security Disability records, as well 
as affording the Veteran an opportunity for a VA examination.  
The requested records were obtained and associated with the 
claims file.  The Veteran was also afforded a VA examination in 
August 2009.  Accordingly, the Veteran's claim is before the 
Board for final appellate consideration.  See D'Aries v. Peake, 
22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 
146-47 (1999).


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran engaged 
in combat.

2.  The Veteran's statements that she repeatedly had to suit up 
for possible chemical warfare when an alarm sounded, but feared 
that she would be unable to get her mask on properly and would 
die are credible.

3.  The Veteran's statements that her position at the Khobar 
Towers was subjected to possible chemical attacks in January 1991 
while stationed with the 683rd Engineer Detachment Firefighting 
Platoon are consistent with the places, types, and circumstances 
of her service and have been corroborated by the United States 
Army and Joint Services Records Research Center (JSRRC).

4.  The Veteran's currently diagnosed PTSD is related to her fear 
of hostile military or terrorist activity and attributed to a 
corroborated in-service stressor.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, PTSD was incurred in 
or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for PTSD

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may 
also be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Establishing service connection for PTSD requires that there be 
(1) medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
(3) and credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2009); see 
also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The diagnosis 
of a mental disorder must conform to the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) 
and be supported by the findings of a medical examiner.  See 38 
C.F.R. § 4.125(a) (2009).
  
In adjudicating a claim for service connection for PTSD, VA is 
required to evaluate the supporting evidence in light of the 
places, types, and circumstances of service, as evidenced by 
service records, the official history of each organization in 
which the Veteran served, the Veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 
C.F.R. §§ 3.303(a), 3.304.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis of 
PTSD will vary depending upon whether the Veteran engaged in 
"combat with the enemy."  If the evidence establishes that the 
Veteran engaged in combat with the enemy and the claimed stressor 
is related to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions, or hardships of 
the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  See 
38 C.F.R. § 3.304(d) 
(2009); see also 38 U.S.C.A. § 1154(b) (West 2002); VAOPGCPREC 
12-99.  

VA General Counsel has held that "[t]he ordinary meaning of the 
phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. 
§ 1154(b), requires that a veteran have participated in events 
constituting an actual fight or encounter with a military foe or 
hostile unit or instrumentality."  The determination whether 
evidence establishes that a veteran engaged in combat with the 
enemy is resolved on a case-by-case basis with evaluation of all 
pertinent evidence and assessment of the credibility, probative 
value, and relative weight of the evidence.  VAOGCPREC 12-99; 65 
Fed. Reg. 6,256-58 (Feb. 8, 2000).  

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by 
liberalizing, in certain circumstances, the evidentiary standards 
for establishing the occurrence of an in-service stressor for 
non-combat veterans.  See 75 Fed. Reg. 39,843-39,852 (effective 
July 13, 2010).  Previously, VA was required to undertake 
extensive development to determine whether a non-combat veteran 
actually experienced the claimed in-service stressor and lay 
testimony, by itself, was not sufficient to establish the 
occurrence of the alleged stressor.  Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  Instead, credible supporting evidence of a 
corroborated in-service stressor was required.  Credible 
supporting evidence was not limited to service department 
records, but could be from any source.  See YR v. West, 11 Vet. 
App. 393, 397 (1998); see also Moreau v. Brown, 9 Vet. App. 389, 
395 (1996).  Further, credible supporting evidence of the actual 
occurrence of an in-service stressor could not consist solely of 
after-the-fact medical nexus evidence.  See Moreau, 9 Vet. App. 
at 396.  
     
The amended version of 38 C.F.R. § 3.304(f)(3) eliminated the 
need for stressor corroboration in circumstances in which the 
Veteran's claimed in-service stressor is related to "fear of 
hostile military or terrorist activity."  Specifically, the 
amended version of 38 C.F.R. § 3.304(f)(3) states:

If a stressor claimed by a veteran is 
related to the veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA 
has contracted, confirms that the claimed 
stressor is adequate to support a 
diagnosis of [PTSD] and the veteran's 
symptoms are related to the claimed 
stressor, in the absence of clear and 
convincing evidence to the contrary, and 
provided the claimed stressor is 
consistent with the places, types, and 
circumstances of the veteran's service, 
the veteran's lay testimony alone may 
establish the occurrence of the claimed 
in-service stressor.  

For purposes of this paragraph, "fear of 
hostile military or terrorist activity" 
means that a veteran experienced, 
witnessed, or was confronted with an event 
or circumstance that involved actual or 
threatened death or serious injury, or a 
threat to the physical integrity of the 
veteran or others, such as from an actual 
or potential improvised explosive device; 
vehicle-imbedded explosive device; 
incoming artillery, rocket, or mortar 
fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon 
friendly military aircraft, and the 
veteran's response to the event or 
circumstance involved a psychological or 
psycho-physiological state of fear, 
helplessness, or horror.   

See 38 C.F.R. § 3.304(f)(3) (codified in 75 Fed. Reg. 39,843-
39,852).  The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for increased 
rating, the Board should first determine whether application of 
the revised version would produce retroactive results.  In 
particular, a new rule may not extinguish any rights or benefits 
the Veteran had prior to enactment of the new rule.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if the revised 
version of the regulation is more favorable, the implementation 
of that regulation under 38 U.S.C.A. § 5110(g), can be no earlier 
than the effective date of that change.  VA can apply only the 
earlier version of the regulation for the period prior to the 
effective date of the change.  The Veteran in this case receives 
consideration under the amended version of 38 C.F.R. § 3.304(f) 
because her claim was appealed to the Board prior to July 13, 
2010, but not decided by the Board as of July 13, 2010.
  
The Veteran contends that her currently diagnosed PTSD is related 
to the following claimed in-service stressful events: (1) a 
January 1991 incident at Khobar Towers during which the Veteran 
reported that "the alarm that signals incoming bombs went off" 
and that she became terrified when she had extreme difficulty 
putting on a gas mask; (2) a February 1991 incident while the 
Veteran was staying at "Tent City" in which her unit was called 
to put out a smoldering fire and she saw burned body parts; (3) a 
February 1991 incident in which the Veteran saw the burned bodies 
of Iraqi soldiers while riding in a convoy; and (4) a February 
1991 incident while the Veteran was staying at an airplane hangar 
in "Ad Dammon ? Port" where she was "scared half to death" 
because she could not differentiate between constantly operating 
forklifts and possible attacks.  See August 2004 statements.  

Factual Background and Analysis

Service treatment records (STRs) associated with the claims file 
are negative for a diagnosis of or treatment for any psychiatric 
abnormalities, including PTSD.  Service personnel records (SPRs) 
associated with the claims file indicated that the Veteran served 
as a clerk/typist with the 683rd Engineer Detachment Firefighting 
Platoon.

The first pertinent post-service evidence of record is dated June 
1999.  The Veteran's family brought her to a VA medical facility 
at that time after they thought she was having a nervous 
breakdown.  The Veteran stated that she was depressed because of 
things that were "going on at home."  The Veteran's symptoms 
were noted to be exacerbated by a headache and the consumption of 
alcohol and Ibuprofen.  The impression was panic attack and 
headache. 

The Veteran presented to a VA mental health clinic in April 2001.  
She stated that she spent several months overseas during Desert 
Storm and that she repeatedly had to suit up for possible 
chemical warfare when an alarm sounded.  According to the 
Veteran, she sometimes slept with a "mask" on, but she feared 
that she would be unable to get her mask on properly and would 
die.  The Veteran also reported sometimes hearing sounding 
alarms.  A psychiatric examination showed the Veteran to be more 
anxious than depressed.  The impression was PTSD. 

The Veteran sought additional VA care in December 2003.  She 
reported recurrent, frightening images of burnt, dismembered 
bodies, and an inability to get her mask on fast enough.  It was 
noted that the Veteran was assigned to a firefighting unit and 
was required to extinguish vehicle and building fires, 
particularly after they had been hit by missiles.  The Veteran 
also stated that she repeatedly had to suit up for possible 
chemical warfare when an alarm sounded, but feared that she would 
be unable to get her mask on properly and would die.  The 
impression was PTSD.

In January 2004, the Veteran reported to a VA mental health 
clinic after feeling scared and depressed.  She described her 
childhood as "great," and denied any history of physical or 
sexual abuse.  She also denied having any pre-military 
psychiatric problems, but stated that in service, she saw and 
handled dead bodies, slept with a gas mask on, and heard alarms 
sounding (which purportedly signaled a missile attack).  The 
Veteran also reported depression, self-isolation, and intrusive 
thoughts following discharge from service.  The examiner 
diagnosed the Veteran as having PTSD and major depressive 
disorder (MDD).  According to the examiner, the Veteran met the 
criteria for a diagnosis of PTSD as a result of her experiences 
in Operation Desert Storm.  Moreover, the examiner noted that the 
Veteran continued to experience progressively worsening symptoms 
such as intrusive thoughts, nightmares, sense of foreshortened 
future, sleep difficulties, and emotional detachment.  

Also associated with the claims file are lay statements from the 
Veteran's friend, sister, and niece dated July 2004.  The authors 
of these statements discussed the many ways in which the Veteran 
purportedly changed following discharge from service.  The 
authors also attributed the Veteran's behavior changes at least 
in part to her participation in "the war."

The Veteran was subsequently hospitalized on an inpatient basis 
at a VA mental health facility in July 2004.  She reported being 
depressed "for a long time" prior to admission and stated that 
she experienced recurrent images of the desert.  She also 
reported feeling threatened and overwhelmed at a recent family 
function and later, she engaged in destructive behavior.  The 
admitting diagnosis was PTSD.  A discharge summary associated 
with this episode of care also diagnosed the Veteran as having 
PTSD and MDD.   

The Veteran was afforded a VA Compensation and Pension (C&P) 
examination in September 2004 in connection with the current 
claim.  The Veteran's past medical history was significant for a 
four-day inpatient psychiatric hospitalization in July 2004.  
According to the Veteran, she was stationed at the Khobar Towers 
in Dhahran, Saudi Arabia.  She worked as an administrative 
specialist attached to a firefighting unit.  She reported 
numerous instances of seeing burned, dead bodies as well as 
burning vehicles.  She also recounted occasional instances where 
the building in which she was stationed would be attacked.  She 
feared for her life and stated that she felt like a "sitting 
duck."  Following a psychiatric examination, the examiner 
diagnosed the Veteran as having PTSD and MDD (secondary to PTSD).  
The examiner also stated that the Veteran provided a "very good 
and consistent history" of having no emotional problems prior to 
being sent overseas in support of Operation Desert Storm.  The 
examiner noted that while the Veteran experienced occasional 
mortar attacks, she was under the "constant" threat of attack.  
Additionally, the examiner noted that the Veteran witnessed 
burned bodies as a result of performing her military duties.  The 
examiner also noted that the Veteran began having problems with 
intruding memories, nightmares, and hyper-alertness almost 
immediately.  These symptoms, according to the examiner, became 
increasingly severe and resulted in treatment beginning in 2001.

In December 2004, the Veteran was again hospitalized at a VA 
mental health facility for inpatient care.  This episode of care 
occurred after the Veteran stopped taking her prescribed 
medications for a period of approximately six weeks.  Her 
symptoms subsequently intensified until admission and after a 
three-day period of hospitalization, the Veteran demonstrated 
rapid improvements.  The impression at the time of discharge was 
MDD, PTSD, and panic disorder.

The Veteran underwent a private psychiatric examination in 
February 2005 in connection with her application for Social 
Security Disability benefits.  She indicated that she experienced 
"chronic fear and re-living" of some Desert Storm events.  
According to the Veteran, she first received VA psychiatric care 
in 2001 at which time she was diagnosed as having PTSD.  She also 
reported inpatient psychiatric hospitalizations in July and 
December 2004.  Following a psychiatric examination, the Veteran 
was diagnosed as having probable PTSD and personality disorder, 
not otherwise specified.  The Veteran was subsequently awarded 
Social Security Disability benefits due to "anxiety disorders" 
in April 2005.  The effective date of the award was June 20, 
2003.  

The Veteran testified before a DRO in April 2005 in support of 
the current claim.  Specifically, the Veteran denied having any 
psychiatric problems prior to entering service.  In service, the 
Veteran testified that she was an administrative specialist 
assigned to a firefighting unit.  In addition to her 
administrative duties (of which there were few, according to the 
Veteran), she also assisted with extinguishing five or six fires.  
The Veteran also stated that she saw burned bodies and repeatedly 
had to suit up for possible chemical warfare when an alarm 
sounded, but feared that she would be unable to get her mask on 
properly and would die.  The Veteran further indicated that she 
began receiving VA treatment in 1999-2000 and that she was 
awarded Social Security Disability benefits as a result of PTSD.   

The Veteran also sought private care from C. Belknap, LCSW in 
June 2009.  Following a psychiatric examination, the Veteran was 
diagnosed as having PTSD, recurrent, moderate MDD, obsessive 
compulsive disorder, and personality disorder, not otherwise 
specified.  C. Belknap described the Veteran's PTSD as 
"severe," and attributed this disability to her service in 
support of Operation Desert Storm.

VA administered another C&P psychiatric examination in August 
2009.  The Veteran reported having nightmares four to five times 
per week about her service in support of Operation Desert Storm.  
Specifically, the Veteran reported thinking about being at the 
Khobar Towers wearing "mop" suits and hiding under a cot while 
the building was shaking.  A psychiatric examination revealed a 
diagnosis of chronic PTSD.  According to the examiner:

[T]he stressors she reports, while 
certainly sufficient to cause 
posttraumatic stress disorder, are 
somewhat vague in terms of dates and 
locations.  For example, I know of no way 
of validating her reports of seeing burned 
bodies.  She does report being at the 
Khobar Towers and records do indicate that 
the Khobar Towers were at some point 
subjected to an attack.  However, I cannot 
specifically link the attacks of the 
Khobar Towers to her time there . . .

[H]er symptoms . . . are moderate to 
severe, and have persisted for many years.  
I do think there certainly has been some 
post-military stressors, but she did not 
provide evidence they are linked to any of 
the posttraumatic stress disorder 
symptomatology she reported in today's 
examination.

Correspondence associated with the claims file from the JSRRC 
indicated that the Veteran was attached to the 683rd Engineer 
Detachment Firefighting Platoon.  This platoon was stationed at 
the main base camp at the Khobar Towers in Dhahran, Saudi Arabia 
and had "the mission of fire response."  There was, however, no 
evidence that the platoon responded to a fire where casualties 
occurred, but unit histories mentioned that the 1030th Engineer 
Battalion (of which the Veteran's platoon was a member) was 
concerned with enemy attacks on the Khobar Towers.  In reviewing 
an Information Paper created about the use of Scud missiles, it 
was noted that Dhahran was subjected to numerous missile attacks 
in January and February 1991.  

Resolving all doubt in the Veteran's favor, the Board finds that 
the preponderance of the evidence supports a finding of service 
connection for PTSD in this case.  Preliminarily, the Board notes 
that the Veteran does not report, nor do her records reflect, 
that she received any of the decorations or awards traditionally 
associated with someone having engaged in combat such as the 
Combat Infantryman Badge, Purple Heart, or other awards 
signifying valor that could support a finding of having engaged 
in combat.  In the absence of such awards, the Veteran must show 
by other evidence that she engaged in combat.  

VAOPGCPREC 12-99 advises that determinations as to whether a 
veteran engaged in combat with the enemy must be made on a case-
by-case basis.  The Board finds that the Veteran did not engage 
in combat with the enemy at any time during her active duty 
period based on the evidence of record.  On the contrary, SPRs 
revealed that the Veteran was attached to the 683rd Engineer 
Detachment Firefighting Platoon as an administrative specialist 
and/or clerk-typist.  The Veteran's decorations included the 
National Defense Service Medal, Army Service Ribbon, and Marksman 
Badge (Rifle). 



Where, as here, there is an absence of a combat-related stressor, 
the Veteran must provide credible evidence to establish the 
occurrence of a claimed stressor.  As noted above, the JSRRC 
indicated that Dhahran, Saudi Arabia (the location of the Khobar 
Towers) was subjected to numerous missile attacks in January and 
February 1991.  One particular incident in January 1991 resulted 
in chemical alarms going off and a directive was issued for 
"MOPP Level 4" (i.e., full chemical protection) for a period of 
six or seven hours.  Chemical testing was ultimately negative.  
See Information Paper.  This incident occurred while the Veteran 
was stationed there and is consistent with the Veteran's 
statements regarding a January 1991 incident at Khobar Towers 
during which the Veteran reported that "the alarm that signals 
incoming bombs went off" and that she became terrified when she 
had extreme difficulty putting on a gas mask.  The Board finds 
the Veteran's statements in this regard to be credible and 
consistent with the places, types, and circumstances of her 
service.  See 38 U.S.C.A. § 1154(a).  

Moreover, VA examiners indicated in January 2004, September 2004, 
and August 2009 that the Veteran's claimed in-service stressors 
supported a diagnosis of PTSD.  In fact, the September 2004 VA 
C&P examiner described the Veteran as a good historian and noted 
that while she experienced occasional mortar attacks, she was 
under the "constant" threat of attack.  The January 2004, 
September 2004, and August 2009 VA examiners attributed the 
Veteran's currently diagnosed PTSD at least in part to her 
service in support of Operations Desert Shield/Desert Storm, and 
particularly to the Veteran's fear of chemical warfare attacks.  

In summary, the Veteran was diagnosed as having PTSD during the 
pendency of this claim.  The January 2004, September 2004, and 
August 2009 VA examiners linked the Veteran's currently diagnosed 
PTSD at least in part to her service in support of Operations 
Desert Shield/Desert Storm, and particularly to the Veteran's 
fear of chemical warfare attacks.  See 38 C.F.R. § 3.304(f)(3).  
Accordingly, the Board finds that the criteria for entitlement to 
service connection for PTSD have been met and the Veteran's claim 
is granted.  



Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist veterans in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  The Board is granting in full the 
benefit sought on appeal in this case.  Accordingly, assuming, 
without deciding, that any error was committed with respect to 
either the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  


ORDER

Service connection for posttraumatic stress disorder is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


